Citation Nr: 9919257	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  99-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as fibrous pleurisy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active military service reported from January 
1943 to May 1965, including verified active service from 
November 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri which denied service connection for 
chronic obstructive pulmonary disease.


FINDING OF FACT

There is no competent medical evidence of record linking the 
veteran's currently diagnosed chronic obstructive pulmonary 
disease to his period of active service, or to fibrous 
pleurisy shown during service.    


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease, claimed as fibrous pleurisy, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for chronic obstructive pulmonary disease.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

Here, service medical records reveal that the veteran was 
diagnosed with fibrous pleurisy in May 1960.  X-rays taken 
during the veteran's period of active service in May 1960 and 
October 1961 show minimal fibrous pleurisy of the right lung 
base, but the records also indicate that these findings were 
within normal limits.  The veteran underwent numerous 
examinations during his twenty years of active service and 
service medical records do not reflect a diagnosis of, 
treatment of, or symptoms of any chronic respiratory 
condition, including fibrous pleurisy or chronic obstructive 
pulmonary disease.  Furthermore, the veteran's discharge 
examination in March 1965 was normal and the veteran 
represented that he had not suffered from any respiratory 
conditions.  

The veteran claims that the 1960 service diagnosis of fibrous 
pleurisy of the right lung is sufficient to establish service 
connection.  Also, in his Notice of Disagreement the veteran 
indicates that his own medical research revealed that fibrous 
pleurisy and chronic pulmonary obstructive disease were in 
fact the same condition.  However, a VA examination the 
veteran in December of 1998 diagnosed him as having chronic 
obstructive pulmonary disease with emphysema and chronic 
bronchitis.  The examiner concluded that there was no 
relationship between the in-service fibrous pleurisy, and the 
current chronic pulmonary obstructive disease.  

Therefore, as the record currently stands, there is no 
competent evidence of record linking a present disorder to 
his period of active service or to the fibrous pleurisy shown 
in service radiographic reports.  In the absence of such 
evidence this claim must be denied as not well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim and to 
explain why his current attempt fails.  Simply put, what is 
missing is medical evidence which offer an opinion that a 
currently diagnosed disorder is related to the fibrous 
pleurisy shown in service.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic obstructive pulmonary disease, 
claimed as fibrous pleurisy, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

